    Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 1 of 8 PageID #: 646



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


        AMANDA DEL TORO, et al.,    )
                                    )
                Plaintiffs,         )
                                    )
            vs.                     )                        Case No. 4:19-cv-02635-JAR
                                    )
        CENTENE MANAGEMENT CO, LLC, )
                                    )
                Defendant.          )
                                    )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Step-One Notice. (Doc. 35.)

Defendant Centene Management Company, LLC (“Centene”) has responded in opposition (Doc.

42), and Plaintiffs have replied (Doc. 52).

                                          Background

        Defendant Centene is “a diversified, multi-national healthcare enterprise” and “the largest

Medicaid Managed Care Organization in the country.”               Who We Are, CENTENE.COM,

https://www.centene.com/who-we-are.html (last visited Apr. 28, 2020). Plaintiffs are a proposed

collective of Care Management Employees (“CMEs”)—case managers, care coordinators, and

program specialists—employed by Centene to provide managed care 1 services on behalf of

Centene. (Doc. 35 at 1.) Plaintiffs allege that Centene “primarily conducts business through its

various Subsidiaries, which contract with federal and state agencies to provide.” (Doc. 21 at ¶ 3.)


1
  Managed care is an arrangement for providing health benefits and additional services through
contracted arrangements with healthcare service providers. Managed Care, MEDICAID.GOV,
https://www.medicaid.gov/medicaid/managed-care/index.html (last visited Apr. 15, 2020).


                                                    1
    Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 2 of 8 PageID #: 647



They identify thirty-two 2 states in which Centene subsidiaries operate. (Id. at ¶ 6 (citing Browse

by State, CENTENE.COM, https://www.centene.com/products-and-services/browse-by-state.html).)

        Plaintiffs allege that although their job duties are nearly identical, Centene utilizes an

assortment of arbitrary job titles designed to obfuscate the fact that CMEs are being intentionally

misclassified under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and New York

and Ohio labor law as overtime-exempt employees. (Doc. 21 at ¶¶ 13-17.) Specifically, Plaintiffs

argue that Centene improperly classifies them under the Learned Professional and Administrative

exemptions. (Doc. 36 at 1.)

        Plaintiffs assert that CMEs’ job duties include a significant amount of “Care Management

Work” such as:

        collecting information to document insured individuals’ medical circumstances
        (data collection); inputting that information into Defendant’s computer system
        (data input); using established guidelines to maximize utilization of plan resources
        through the application of predetermined criteria (utilization management);
        coordinating care by performing ministerial tasks, including arranging
        appointments and referrals and obtaining necessary authorizations from individuals
        (care coordination); supplying insured individuals with additional information to
        educate them about their health plans and community resources (education); and
        other similar work.

(Doc. 36 at 4.) They argue that these duties do not meet the statutory definition of nursing work,

which includes providing care in a clinical setting and exercising clinical judgment. (Id.)

        Asserting that CMEs’ job duties are standardized across locations and that they were

uniformly misclassified, Plaintiffs ask the Court to conditionally certify a collective defined as:

        All individuals employed by Defendant as Care Management Employees in the last
        three years who were paid a salary and were classified as exempt from overtime
        (“Putative Collective Action Members”).



2
 Plaintiffs list only thirty-one states in their First Amended Class and Collective Action Complaint
but Centene’s website lists thirty-two. See Browse by State, CENTENE.COM,
https://www.centene.com/products-and-services/browse-by-state.html (last visited Apr. 28, 2020).
                                                     2
 Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 3 of 8 PageID #: 648



(Id. at 7.) The definition specifically excludes anyone who filed a consent to join Rotthoff v. New

York State Catholic Health Plan, Inc., Case No. 1:19-cv-4027-AMD-CLP (E.D.N.Y.); Gudger v.

Centene Mgmt. Co., LLC, Case No. 2:17-cv-14281 (S.D. Fla.); or Linnear v. Illinicare Health

Plan, Inc., 1:17-cv-7132 (N.D. Ill.). (Id.)

        Centene responds that Plaintiffs “identify no company-wide policy of misclassifying

‘CMEs’” and that any CME who does not perform exempt duties represents an “isolated departure

from Centene’s lawful policy.” (Doc. 42 at 1.) It adds that “[m]any ‘CMEs’ are classified as non-

exempt, including several Opt-in Plaintiffs, indicating there is no uniform policy.” (Id.) Finally,

it argues that Plaintiffs’ proffered declarations relate to a tiny proportion of CMEs and that, if a

collective is certified, the result will be “countless mini-trials to determine whether any individual

failed to perform the professional case management position they were hired, paid, and expected

to perform.” (Id.)

                                        Legal Standard

       To proceed as a class, the plaintiff must show that the prospective class members are

“similarly situated.” 29 U.S.C. § 216(b); Kautsch v. Premier Comm’ns, No. 06-CV-04035-NKL,

2008 WL 294271, at *1 (W.D. Mo. Jan. 31, 2008). Similarly situated “does not necessarily mean

identical.” Arnold v. Directv, LLC, No. 4:10-CV-352-JAR, 2017 WL 1251033, at *2 (E.D. Mo.

Mar. 31, 2017). “Plaintiffs may be similarly situated when ‘they suffer from a single, FLSA-

violating policy, and when proof of that policy or of conduct in conformity with that policy proves

a violation as to all the plaintiffs.’” Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 796 (8th Cir.

2014), aff’d and remanded, 136 S. Ct. 1036 (2016) (quoting O’Brien v. Ed Donnelly Enters.,

Inc., 575 F.3d 567, 585 (6th Cir. 2009)).




                                                      3
 Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 4 of 8 PageID #: 649



       Courts in this circuit typically apply a two-step certification process in proposed class

actions. Chankin v. Tihen Commc’ns, Inc., No. 4:08CV196HEA, 2009 WL 775588, at *1 (E.D.

Mo. Mar. 20, 2009). At the first stage, conditional certification, courts typically apply a lenient

standard that requires “nothing more than substantial allegations that the putative class members

were together the victims of a single decision, policy or plan.” Beasely v. GC Servs. LP, 270

F.R.D. 442, 444 (E.D. Mo. 2010) (quoting Davis v. NovaStar Mort., Inc., 408 F. Supp. 2d 811,

815 (W.D. Mo. 2005). “Plaintiffs’ burden at this stage is not onerous” and the court “do[es] not

reach the merits of their claims.” Id. (citing Kautsch v. Premier Comm’ns, 504 F. Supp. 2d 685,

688 (W.D. Mo. 2007)). Then, at the second stage—near or after the close of discovery—“the court

makes a factual determination as to whether the members of the conditionally certified class are

similarly situated” and makes the associated legal determination as to whether the members may

proceed as a formal class. Davis, 408 F. Supp. 2d at 815.

                                            Discussion

       Plaintiffs argue that, across the country, Centene’s “salaried CMEs (1) performed Care

Management Work, (2) regularly worked over 40 hours per week , and (3) were subjected to the

same policy which misclassified them as exempt and paid then a salary without overtime.” (Doc.

36 at 9.) They argue that this is sufficient to make “the modest factual showing required to issue

notice.” (Id. at 10.) In support, Plaintiffs proffer seventeen sworn declarations from CMEs

working in seven different states. (Doc. 36-3 at 1-68.)

       Centene responds that its CMEs provide services to fourteen million members in dozens

of states under health plans that are each managed by “a separate and independent subsidiary of

Centene Corporation, with its own Chief Executive Officer and independent management

structure.” (Doc. 42 at 4.) It asserts that “[e]very health plan operates differently, offers different


                                                      4
  Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 5 of 8 PageID #: 650



managed care and insurance products to different member populations, and is subject to different

regulatory and contractual requirements.” (Id.) Moreover, each health plan determines its own

case management assignments and day-to-day job duties based on “where the ‘CMEs’ work, the

products to which they are assigned, the local plan policies and practices, the members they serve,

their professional licensure and particular specialties, the management philosophies of their

managers, and other diverse factors.” (Id.)

        Citing the “[p]erson-centered case management” that CMEs provide, Centene further

asserts that a CME’s job duties vary widely based on a given health plan member’s environment,

health and social goals, care plan, clinical interventions, medications, and follow-up needs. (Id. at

4-5.) Put simply, Centene argues that CMEs’ job duties depend on too many factors to allow

Plaintiffs to proceed as a class.

        In addition, Centene argues that it expects its exempt CMEs to perform exempt functions

and that those CMEs whose daily job duties do not meet the standard for exempt salaried

employees are falling short of that expectation. (Id. at 5.) To that point, Centene asserts that some

CMEs are classified as non-exempt where the needs and expectations of the health plan does not

necessitate the full application of their licensed capabilities. (Id. at 6.) For instance, “[a]ll CMEs

in California have been classified as non-exempt since at least 2015.” (Id. at 6.)

        In reply, Plaintiffs reiterate the low standard for conditional certification and assert that

Centene’s argument attempts to apply the more onerous second step prematurely. (Doc. 52.) They

argue that their allegations, supported by sworn declarations, are enough. (Id.)

        Based on the factual record before it, the Court concludes that Plaintiffs have provided

“modest factual support” for their allegations that a class of similarly situated employees likely

exists based on a single, potentially FLSA-violating policy that, if proven, would give rise to class-



                                                      5
  Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 6 of 8 PageID #: 651



wide liability. See Bouaphakeo, 765 F.3d at 796. Specifically, Plaintiffs offer evidence in the

form of sworn declarations that CMEs perform their daily job duties, regardless of location or

division, “in accordance with [Centene’s] policies and procedures and the guidelines embedded in

[Centene’s] software” and that they “could not significantly deviate from these guidelines.” (Doc.

36 at 5.) In addition, Plaintiffs allege that CMEs’ work does not involve providing nursing care

or exercising clinical judgment and that they “performed the same non-clinical work regardless of

whether they held a specific degree or held [nursing] certifications.” (Doc. 36 at 4-5 (citing 36-3

at 1-68).)

        That said, the Court concludes that Plaintiffs have failed to proffer sufficient factual

support for a nationwide class.     To begin, Plaintiffs’ sworn declarations relate to only seven

states—Texas, Louisiana, Georgia, Florida, Ohio, New York, and Washington—and only six

different job titles—Care Manager RN II; Service Coordinator RN; Behavioral Case Manager;

Long Term Care Coordinator I; Care Manager I; and Care Manager I, Behavioral Health. (See

Doc. 42 at 10 (summarizing Plaintiff’s declarations).) As such, Plaintiffs fail to assert any

affirmative knowledge about the daily job duties of hundreds of potential class members holding

dozens of other job titles in dozens of other states. Likewise, Plaintiffs have experience with only

about one fifth of the Centene subsidiaries who employ would-be members of the class. (Doc. 42

at 10.) Without more, the Court does not believe Plaintiffs have made “substantial allegations that

they [and putative class members from other states] were together the victims of a single decision,

policy or plan.” Beasely, 270 F.R.D. at 444. That Plaintiffs proffered sworn declarations from

would-be class members who were not classified as exempt gives the Court further pause regarding

the institution of a nationwide class. The Court will therefore allow Plaintiffs to proceed as a class

limited to the seven states in which the declarants have direct experience.



                                                      6
  Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 7 of 8 PageID #: 652



        The Court will not limit the class to the job titles represented by declarants at this early

stage of the proceeding. Although the Court concludes that the state-to-state differences between

independent subsidiaries are sufficiently significant to eliminate those not represented by a sworn

declaration, the Court accepts Plaintiffs’ allegations that differences within a given subsidiary are

much less significant. Moreover, Plaintiffs’ claims are premised in large part on Centene’s alleged

use of arbitrary job titles to skirt overtime requirements. To that end, Plaintiffs directly allege that

there are no significant differences in daily work duties between CMEs with different titles. The

Court recognizes Centene’s argument to the contrary but notes that, at this early stage, Plaintiff’s

substantial allegations are sufficient to proceed to discovery as to a narrowed class. Beasely, 270

F.R.D. at 444 (E.D. Mo. 2010).

         Accordingly, the Court will grant Plaintiffs’ motion in part and will conditionally certify

a class defined as:

        All individuals employed by Defendant as Care Management Employees in Texas,
        Louisiana, Georgia, Florida, Ohio, New York, or Washington in the last three years
        who were paid a salary and were classified as exempt from overtime (“Putative
        Collective Action Members”). This definition specifically excludes all individuals
        who have filed consents to join any of the following cases: Rotthoff v. New York
        State Catholic Health Plan, Inc. et al., Case No. 1:19-cv-4027-AMD-CLP
        (E.D.N.Y.); Gudger v. Centene Mgmt. Co., LLC et al., Case No. 2:17-cv-14281
        (S.D. Fla.); or Linnear v. Illinicare Health Plan, Inc., 1:17-cv-7132 (N.D. Ill.).

                                            Conclusion

        For the foregoing reasons,

        IT IS HEREBY ORDERED that Plaintiffs’ Motion for Step-One Notice (Doc. 35), is

GRANTED in part. The Court conditionally certifies a class as defined above.

        IT IS FURTHER ORDERED that the parties shall meet and confer to address any

objections to Plaintiffs’ proposed timing and method for notice. Centene shall, within fifteen (15)

days of the date of this order, submit to the Court in writing any unresolved objections.

                                                       7
Case: 4:19-cv-02635-JAR Doc. #: 56 Filed: 04/30/20 Page: 8 of 8 PageID #: 653



    Dated this 30th day of April, 2020.



                                          ________________________________
                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE




                                            8
